

logo.jpg [logo.jpg]
EXHIBIT 10.2
2017 Short-Term Incentive Plan
United States





    


Purpose
As a means of rewarding employees for their contribution towards the success of
the Company, a 2017 Short‑Term Incentive Plan (STIP) has been implemented. The
STIP is designed to link a portion of employees’ total compensation to the
attainment of specific, measurable, and bottom-line oriented key company
performance indicators.
Eligibility
The Plan applies to non-unionized, regular, salaried, employees of the Pulp and
Paper Group and Wood Products Group working in the Unites States. Eligibility
for or receipt of incentive pay should not be considered as automatic,
retroactive or precedent based.
Performance Period
The STIP relates to the achievement of performance goals over the period from
January 1, 2017 to December 31, 2017.
Plan Design
The STIP is designed to reflect the different employee accountabilities and
diversity of positions. In order to tie incentive payouts to employee
performance and the achievement of key performance indicators, the STIP’s design
is adapted to all groups of employees: Operations, Sales and Corporate.


The amount of award that participants are eligible to receive is expressed as a
certain percentage of employees’ base salary (eligible earnings in the case of
non-exempt salaried employees) as determined by their grade level. Base salary
is the rate in effect at December 31, 2017. The Company determines the
threshold, target and maximum incentive payouts to participants, which payout
levels vary per grade level. Immediate managers are responsible to inform their
employees of their respective threshold, target and maximum incentive award
payouts.

Discretionary Plan and Plan Administration
}     Incentive payouts are within the complete and sole discretion of the
Company.
 
}     The Company will approve actual achievement of performance metrics and
individual awards based on actual achievement before awards are granted and
paid, subject to the overall maximum incentive payout described below under
“Maximum and Minimum Payout”.
 
}     The Company has the right to adjust any or all awards; this includes the
right to eliminate any or all awards for any year despite achievement of
performance metrics, even if such decision is made after the end of the
performance period.
 
}     The Company may modify, suspend, amend or terminate the STIP at any time.
 
}     Any payment made under this plan is subject to the Company's recoupment
policy.
 
}     With respect to any employee, the Company reserves the right to reduce or
even cancel incentive awards in the event an employee has demonstrated an
inadequate level of performance, whether or not the applicable performance
metrics have been met.
 
}     Adjustments may be made to the financial metrics for closure costs,
impairment charges and other related charges, severance costs, net loss or gain
on the disposition of assets, strategic capital expenditures and similar items.
 
}     Adjustments may be made to the cost metrics for specific reasons such as
market downtime, major variation in grade mix, major changes in input price,
restructuring or reorganization costs, and similar items.
 
}     Any adjustment to the performance metrics has to be formally approved
before implementation.
 
}     Awards under the STIP are to be paid in a lump sum no later than
March 15, 2018.



This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
March 2017                                                     1

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2017 Short-Term Incentive Plan
United States





Performance Metrics & Weighting
Performance Metrics1
 
Criteria
Threshold
Target
Exceeding Target
 
Income from operations – Resolute
$170M (80% of budget)
$212M (budget)
$255M (120% of budget)
 
Manufacturing costs – division2
2% > budget
budget
2% < budget
 
SG&A costs3
$155.8M (3.5% > budget)
$150.5M (budget)
$145.2M (3.5% < budget)
 
Pulp and paper sales – Profit per metric ton
80% of budget
budget
120% of budget
 
Pulp and paper sales – Improvement of account receivable collection time
Improvement of payment terms
0.8%
1.3%
1.8%
 
Improvement of DSO4
0.8%
1.3%
1.8%
 
Safety – OSHA rate5
1.00
0.90
≤ 0.70
 
Safety – Severity rate6
27
24
≤ 20
 
Number of Class 1 & 2 environmental incidents7
No payout if more than 38 incidents
≤ 38
25

1 Expressed in U.S. dollars.
2 For the Hydro-Saguenay division, threshold is set at budget, target is set at
2% below budget and maximum payout is set at 5% below budget. For US Wood
Product divisions, premiums are determined in accordance with the manufacturing
costs of the respective paper mills they supply.
3 Excluding incentive and equity compensation costs.
4 Improvement of the days sales outstanding.
5 The frequency of safety incidents is the OSHA incident rate measured by the
number recordable incidents, multiplied by 200.000 and divided by the total
number of hours worked. The calculation methodology for the mills/divisions
varies from the calculation methodology for corporate.
6 The severity of safety incidents is measured by the number of days lost due to
lost time incidents and incidents resulting in temporary assignments or
restricted work, multiplied by 200.000 and divided by the total number of hours
worked.
7 Performance is based on the results of the Company, provided that i) pulp and
paper mill employees will not be entitled to a payout for the environmental
metric if the number of Class 1 & 2 incidents recorded at their respective mill
is 4 or greater and ii) employees of other facilities and divisions will not be
entitled to a payout for the environmental metric if the number of Class 1 & 2
incidents recorded at their respective facility or division is 2 or greater.


This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
March 2017                                                     2

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2017 Short-Term Incentive Plan
United States





Weighting
Weighting
Pulp and Paper
mills
Wood Products divisions
Sales
Corporate
Income from operations (RFP)
35%
35%
55%
55%
Manufacturing costs (mill/division)
40%
40%
 
 
SG&A costs (RFP)
 
 
3%
20%
Profit per metric ton
 
 
9%
 
Monthly days sales outstanding – terms
 
 
4%
 
Monthly days sales outstanding – days
 
 
4%
 
Safety – OSHA (mill/division) (RFP)
15% (mill)
15% (division)
15% (RFP)
15% (RFP)
Safety – Severity (mill/division) (RFP)
5% (mill)
5% (division)
5% (RFP)
5% (RFP)
Environmental incidents (RFP)1
5%
5%
5%
5%

1 See note 7 of the previous table.


This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
March 2017                                                     3

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2017 Short-Term Incentive Plan
United States





Performance Factor
For employees in Grades 25 and higher, awards are determined in accordance with
the performance metrics set out in the plan and subjected to a discretionary
adjustment factor of up to plus or minus 15%, as follows:


•    Amount of the bonus determined in accordance with performance metrics,
adjusted upward or downward by a percentage of up to 15%
o For example, the impact of a 7% upward adjustment would be as follows:
$5,000 × 107% = $5,350
o    For example, the impact of a 5% downward adjustment would be as follows:
$5,000 × 95% = $4,750


This discretionary factor serves to enhance the bonus to reward employees for
higher effectiveness in their role or a more significant contribution owing to
remarkable initiatives. It also gives managers with the leeway to decrease
bonuses due to lower performance or failure by an employee or group of employees
to meet their annual goals.


As discussed under “Discretionary Plan and Plan Administration,” the Company
reserves the right for all employees to reduce bonuses by a percentage greater
than 15% or even to cancel the incentive bonus where the employee’s performance
is inadequate, whether or not the applicable performance metrics have been met.


Applying the performance factor cannot result in increasing the total amount of
awards payable under the plan, such amount being determined based on performance
metrics and subject to the maximum available envelope as set out in the
following paragraph.
Maximum and Minimum Payout
The overall maximum incentive payout under the STIP cannot exceed 7% of the free
cash flow (FCF) generated by the Company in 2017 (maximum available envelope).
If the total amount determined based on actual achievement of performance
metrics exceeds the maximum available envelope, all incentive awards are reduced
on a prorata basis. If the total payout determined based on actual achievement
of performance metrics is lower than the maximum available envelope, the excess
envelope is not distributed to participants.
There is no minimum payout under the STIP.
Cash Flow Measure
For purpose of the STIP, free cash flow is defined as net cash provided by
operating activities, less maintenance, safety and environmental capital
expenditures, adjusted for:
 
}      Cash reorganization and restructuring costs
 
}      Optional pension contributions towards past service
 
}      Other special items



This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
March 2017                                                     4

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2017 Short-Term Incentive Plan
United States







Administrative Guidelines
New Hires


Employees hired into a regular position on or before September 30, 2017 are
eligible to participate in the STIP on a prorated basis, effective upon their
date of hire. Employees hired into a regular position on or after October 1,
2017 are not eligible for participation in the STIP.
 
Promotion or Status Changes
 
}      If an employee is promoted or demoted to a position covered by a
different incentive payout level, any incentive payout calculation will be
prorated for time spent in respective positions. In either case, the base salary
rate used to determine the prorated incentive payout will be the base salary
rate in effect at December 31, 2017.
 
}      If an employee is transferred internally, any incentive payout
calculation will be prorated for time spent in respective locations or groups.
The base salary rate used to determine the prorated incentive payout will be the
base salary rate in effect at December 31, 2017.
 
}      If an employee’s status changes from temporary salaried, unionized
salaried or hourly to regular non-unionized salaried (and vice versa) during the
performance period, the employee will be eligible to participate for time spent
as a regular non-unionized salaried employee, and any incentive payout
calculation will be prorated for time spent as a regular non-unionized salaried
employee. The base salary rate used to determine the prorated incentive payout
will be the base salary rate in effect at December 31, 2017.
}      If an employee’s status changes between non-exempt and exempt during the
year, the incentive payout will be calculated based on eligible earnings for
time spent as a non-exempt employee and on the base salary as of December 31,
2017 for time spent as an exempt employee.
 
 
 
Termination


}      An employee who retires or who dies during the performance period will be
entitled to receive a prorated incentive payout, based on actual achievement for
time as an active eligible employee, if and when the Board approves the
incentive payouts and does not otherwise cancel payment. For the purpose of this
plan, employees are deemed to retire if they are age 58 or above on their last
day of active work and have completed at least 2 years of continuous service.
Nevertheless, employees who hand in their resignation to start new employment
within 3 months of their last day of work are considered to have resigned and
not deemed to retire. Notwithstanding the above, the Company reserves the right,
at its discretion, to make the final decision on award eligibility.
 
}      Employees who are involuntarily terminated and whose last day of active
work is on or before June 30, 2017 will not be entitled to receive an incentive
payout, unless they are deemed to retire pursuant to the previous paragraph.
 
}      An employee who is involuntarily terminated and whose last day of active
work is on or after July 1, 2017 will be entitled to receive a prorata amount of
an incentive payout, based on actual achievement for time as an active eligible
employee, if and when the Board approves the incentive payouts and does not
otherwise cancel payment.
 
}      Employees who hand in their resignation before payment is made will not
be eligible to receive an award.



This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
March 2017                                                     5

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2017 Short-Term Incentive Plan
United States





Administrative Guidelines
}      Notwithstanding anything to the contrary, employees who are terminated
for cause, as determined at the discretion of the Company or their specific
employer, whether during the performance period or after the performance period
and before actual payouts, will not receive an award.
 
Leaves
 
}      Leave without pay: The length of the leave is not included in the
calculation of any incentive payout.
 
}      Short-term absence due to illness: The length of the absence is included
in the calculation of the incentive payout if it is a bona fide absence pursuant
to the disability medical leave procedure.
 
}      Long-term absence due to illness (time on long-term disability): The
length of the absence is not included in the calculation of the incentive
payout.



Approved by:




Richard Garneau
President and Chief Executive Officer






This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
March 2017                                                     6